Citation Nr: 0638568	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  00-25 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.

3.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that rating decision, the RO denied 
reopening of previously denied claims for service connection 
for a psychiatric disability and pes planus, and denied 
service connection for a dental disorder.

The Board herein grants reopening of the claim for service 
connection for pes planus, and REMANDS the reopened claim for 
additional evidentiary development.  That issue is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Evidence received since a February 1994 rating decision 
denying reopening of a claim for service connection for an 
acquired psychiatric disability is not so significant that it 
must be considered in order to fairly decide the merits of 
that claim.

2.  Since a June 1992 rating decision denying service 
connection for pes planus, the RO received significant 
evidence regarding the history of foot injury and symptoms 
during and immediately following service.

3.  The veteran does not have irreplaceable missing teeth due 
to a service incurred disease or injury; he did not suffer 
inservice dental trauma; he was not a prisoner of war; he 
does not have a service-connected disorder that aggravates a 
dental disorder; he does not have service-connected 
disabilities that are rated at 100 percent by schedular 
evaluation; he has not been found to be entitled to a 
100 percent rate by reason of individual unemployability; he 
is not a participant in a VA vocational rehabilitation 
program; and he does not have a dental disorder that is 
complicating another disorder for which he currently receives 
VA treatment.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of service connection for an acquired psychiatric 
disability may not be reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has been received, and the 
claim of service connection for pes planus is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  The veteran is not eligible for service connected 
compensation for any dental disorder.  38 U.S.C.A. §§ 1110, 
1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2006).

4.  The veteran is not entitled to receive VA dental 
treatment.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in June 
2003.  That notice informed the veteran of the type of 
information and evidence that was needed to reopen previously 
denied claims and to substantiate claims for service 
connection.  That notice did not inform the veteran of the 
type of evidence necessary to establish a disability rating 
or an effective date for the disabilities on appeal.  Despite 
the inadequacy of the VCAA notices as to the elements of 
establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

In the decision herein, the Board denies reopening of the 
claim for service connection for a psychiatric disability, 
and denies service connection for a dental disorder.  As 
those claims are denied, no rating or effective date will be 
assigned, so there is no possibility of prejudice to the 
veteran on the issues of ratings or effective dates.  The 
Board grants reopening of a claim for service connection for 
pes planus, and remands the claim for further development.  
On remand, the RO is to ensure that the veteran receives full 
VCAA notice with respect to the reopened claim.

With regard to the matters that the Board is deciding at this 
time, VA has conducted all appropriate development of 
relevant evidence, and has secured all available pertinent 
evidence.  The veteran has had a meaningful opportunity to 
participate in the processing of those claims.  The Board 
finds that VA has adequately fulfilled its duties under the 
VCAA.  To the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds such error 
to be harmless error that would not reasonably affect the 
outcome of the veteran's claims.

Psychiatric Disability Claim

The veteran submitted a claim for service connection for a 
mental health problem in March 1983.  The RO denied that 
claim in an August 1983 rating decision.  In November 1986, 
the veteran submitted a claim for service connection for 
paranoid schizophrenia.  In January 1988, the RO denied 
reopening of a claim for service connection for a psychiatric 
disorder.  The veteran appealed that decision.  In an October 
1989 decision, the Board denied reopening of that claim.

In October 1992, the veteran requested to reopen a claim for 
service connection for schizophrenia.  In February 1994, the 
RO denied reopening of the claim.  The veteran again 
requested to reopen a claim for service connection for mental 
disorders in October 1997.  In a February 1998 letter, the RO 
informed the veteran that new and material evidence was 
necessary to reopen the previously denied claim for a mental 
disorder.

In June 1999, the veteran again requested to reopen a claim 
service connection for a mental disorder, claimed as related 
to sexual molestation and sexual harassment.  In a December 
1999 rating decision, the RO denied service connection for 
sexual molestation, sexual harassment, or other acquired 
psychiatric disorder.  The veteran appealed that decision.

A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  An RO rating 
decision that has become final, or a decision by the Board, 
on a claim that has been denied, shall be reopened if new and 
material evidence with respect to that claim is presented or 
secured.  38 U.S.C.A. §§ 5108, 7104(b).  The Court has ruled 
that, if the Board determines that new and material evidence 
has been submitted, the case must be reopened and evaluated 
in light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The veteran submitted a claim to reopen the claim 
for service connection for a psychiatric disability in June 
1999.  Therefore, the version of the regulation in effect 
prior to the 2001 revision applies to that claim.

Under the earlier version of 38 C.F.R. § 3.156, new and 
material evidence means evidence, not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself, or in connection with previously assembled evidence, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
psychiatric disability claim was the February 1994 rating 
decision.  The Board will consider whether new and material 
evidence has been submitted since that decision.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, including psychosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2006).  A preexisting injury or 
disease will be considered to have been aggravated by service 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

The evidence that was associated with the veteran's claim 
file prior to February 1994 included service medical records, 
VA medical records, and statements from the veteran.  The 
veteran's service medical records do not provide any evidence 
of a mental disorder during service.  On the report of the 
December 1977 service entrance examination, the examiner 
marked the veteran's psychiatric condition as normal.  
Service outpatient treatment notes do not reflect that the 
veteran sought or received mental health treatment.  

There was evidence of injury inflicted by another person in 
May 1980, when the veteran was treated for a laceration on 
his chest, incurred when a person bit him during a fight.  
Outpatient treatment notes from June 1980 indicate that the 
veteran was seen for a "social problem," but the symptoms 
were physical, genitourinary symptoms, such as burning with 
urination, and the assessment was nonspecific urethritis.  
There were no complaints or abnormal findings with respect to 
the veteran's mental health on his separation examination in 
November 1980.

After service, in October 1982, the veteran sought VA mental 
health treatment.  He reported a history of being paranoid 
and hearing voices over the preceding seven years, or since 
the age of fourteen.  He reported having had trouble holding 
a job since his separation from service.  He was started on 
psychiatric medication, and received ongoing VA outpatient 
mental health treatment from 1982 to 1985.  In February 1985, 
a treating psychiatrist listed a diagnosis of paranoid 
schizophrenia.

In March 1983, the veteran filed a claim for service 
connection for a mental health problem.  In a September 1983 
letter to a Congress Member, the veteran wrote that during 
service he had been sexually assaulted on one occasion, and 
hit in the head and knocked unconscious on another occasion.  
In a February 1984 letter, the veteran again wrote that 
during another serviceman had hit him in the head.  
He indicated that after service he and his family and friends 
were followed, threatened, and endangered by groups of 
criminals.

In an April 1988 statement, the veteran wrote that he had 
been sexually assaulted by a fellow serviceman during 
service.  He reported that he had asked for mental health 
counseling, but that his request had been denied.  He stated 
that he was later physically assaulted by another serviceman.  
He related that after service he had ongoing problems with 
hostile and dangerous persons who followed him and threatened 
him.  The veteran provided additional, similar statements in 
August and September 1988.  He reported that the head injury 
he sustained in service had caused headaches, blackouts, and 
dizzy spells.

In December 1988, the veteran had a hearing before a hearing 
officer at the RO.  The veteran indicated that he believed 
that had experienced some emotional or psychiatric problems 
before service, but that he had not required any mental 
health treatment prior to service.  He again reported 
incidents during service of sexual assault on one occasion, 
and assault with head injury on another.  

The veteran stated that he had begun to experience mental and 
emotional problems during service following those incidents.  
He indicated that he had asked for counseling after the 
sexual assault, but that his commanding officer had refused 
his request.  He reported that after the two incidents he had 
felt frightened and fearful of further attacks, and had 
avoided interaction with people.  He indicated that he 
believed that he had been emotionally damaged by the assaults 
in service, and by the refusal of his request for treatment 
after the sexual assault.

The veteran related that after service he sought VA treatment 
for physical problems in 1981, and for psychiatric problems 
in 1982.  He stated that he had felt that people were 
following him, and he had been diagnosed with paranoid 
schizophrenia.  He indicated that since service he had been 
unable to hold on to jobs.  He reported that he had applied 
to the United States Social Security Administration (SSA) for 
disability benefits in 1983, and that he had been receiving 
such benefits since 1985, based on disability due to paranoid 
schizophrenia.

In December 1992, the RO received records of VA mental health 
treatment of the veteran in 1989 through 1992.  In an August 
1989 mental health examination, the veteran indicated that he 
had been troubled by people following him since 1980.  The 
examination report indicated that the veteran had experienced 
a psychotic break in 1982, and that his history indicated 
that he might have had psychiatric problems before 1982.

In an October 1992 statement, the veteran asserted that he 
had schizophrenia that existed prior to his service, but was 
severely aggravated during service.

The evidence that has been added to the claims file since 
February 1994 includes additional statements from the 
veteran, more recent VA and private medical records, and SSA 
records.  In June 1999, the veteran requested to reopen a 
claim for service connection for sexual molestation and 
sexual harassment stalking.  He stated that he was mentally 
ill before he entered service.  In additional statements 
submitted in 1999 through 2005, the veteran again reported 
the incidents of sexual and physical assault during service.  
In a January 2002 statement, the veteran reported that during 
service a fellow serviceman had injected the veteran with 
heroin, and the veteran had become addicted to heroin.

In October 1999, the RO received copies of records of VA 
medical and mental health treatment of the veteran dated from 
1981 to 1999.  The added records do not show mental health 
complaints or treatment prior to 1982.  The added records 
include some mental health treatment notes from 1982 that 
were not in the claims file prior to February 1994.  

A September 1982 mental health treatment reflects the 
veteran's report that he had heard voices since age eighteen.  
The veteran indicated that during service he had experienced 
a dream or fantasy that a serviceman sexually assaulted him.  
An October 1982 note reflects the veteran's report that he 
heard voices while he was in service.  The records dated from 
1994 forward show ongoing treatment for paranoid 
schizophrenia.

In 2001 and 2002, the RO received copies of records of VA 
medical and mental health treatment of the veteran dated from 
1997 to 2002.  Those records show ongoing treatment for 
paranoid schizophrenia.  

In December 2005, VA received copies of the veteran's SSA 
claims file.  Records in that file indicate that the veteran 
filed a claim in 1983 for SSA disability benefits.  In 
January 1985, SSA granted benefits, effective from September 
1984, based on disability due to paranoid schizophrenia.  The 
SSA file contains some medical records that were not 
previously associated with the veteran's VA claims file.  

In a December 1983 statement, Dr. S., a private physician, 
indicated that he had been treating the veteran since 1972, 
and that the veteran had been under treatment for an anxiety 
state for ten years.  In February 1984, private psychiatrist 
A. S., M.D., evaluated the veteran for the California state 
disability evaluation agency.  The veteran told the 
psychiatrist that he had been paranoid, believing that he was 
being followed, since about 1973.  He stated that he had 
developed emotional difficulties and auditory hallucinations 
during service.

The evidence shows that the veteran has paranoid 
schizophrenia.  The veteran has sometimes asserted that his 
mental illness began during service, and other times stated 
that his mental illness began before service, but was 
aggravated in service.  The evidence that was in the file 
prior to February 1994 did not show any mental health 
treatment until more than a year after service.  The more 
recently received evidence includes the 1983 report from Dr. 
S. that the veteran had been treated for an anxiety state 
since the early 1970s.  That medical report provides 
significant new evidence that the veteran's mental illness 
began before service.

The new evidence, however, does not help to show whether any 
preexisting mental illness was aggravated in service.  VA 
recently received additional mental health records from the 
early 1980s, but those records reflect differing accounts 
from the veteran as to whether auditory hallucinations were 
present before service or began during service.  The new 
evidence, combined with the old, does not show that the 
veteran's schizophrenia began during service, and is too 
inconsistent to help show that the schizophrenia worsened 
during service.  

The old and new evidence do not address whether the veteran 
was compensably disabled by schizophrenia during the year 
following his separation from service.  Thus, the new 
evidence is not sufficiently significant to the questions 
relevant to the claim that it ought to be considered in order 
to fairly decide the claim.  As VA has not received evidence 
that is new and material to the claim for service connection 
for a psychiatric disability, the Board denies the appeal to 
reopen the previously denied claim.

Pes Planus Claim

The veteran submitted a claim for service connection for pes 
plans in November 1991.  The RO denied that claim in a June 
1992 rating decision.  The veteran filed a notice of 
disagreement with that decision in June 1992, but in October 
1992, he withdrew his claim for service connection for pes 
planus.  In June 1999, the veteran requested to reopen a 
claim for service connection for pes planus.  In a December 
1999 rating decision, the RO denied the veteran's request to 
reopen the claim.  The veteran appealed the December 1999 
decision.

The veteran's June 1999 request to reopen the claim preceded 
the 2001 revision of the regulations at 38 C.F.R. § 3.156 
defining new and material evidence.  Therefore, the version 
of the regulation in effect prior to the 2001 revision 
applies to that claim.  The June 1992 rating decision is the 
only disallowance of the veteran's pes planus claim that 
became a final decision.  Therefore, the Board will consider 
whether new and material evidence has been submitted since 
that decision.

The evidence that was associated with the claims file prior 
to June 1992 included service and VA medical records.  The 
examiner marked the condition of the veteran's feet as normal 
in a December 1977 service entrance examination.  The veteran 
was seen in September 1978 for pain in his left foot, and the 
examiner noted that the veteran was flat footed.  Pes planus 
and swelling and pain in the feet, particularly the left 
foot, were noted several more times during service.  

However, no foot disorder was noted on a November 1980 
service separation examination.  A few days later in November 
1980, however, the veteran had outpatient treatment for left 
foot pain and swelling, assessed as a possible stress 
fracture.  After service, the veteran reported left foot 
swelling in a June 1981 VA examination.  The examiner noted 
mild bilateral pes planus.  Subsequent VA medical records 
have shown findings of flat feet and complaints of pain and 
swelling in the left foot.

Since June 1992, the RO has received additional VA medical 
records.  The RO received in 1999 some records that were 
dated prior to 1992.  An April 1981 VA outpatient treatment 
note that was added to the veteran's claims file in 1999 
reflects the veteran's report of a left foot injury the 
previous year, and increased pain over the preceding six 
months.

In the June 1992 rating decision, the RO denied service 
connection for the veteran's pes planus on the grounds that 
it was congenital; but the RO did not address whether any 
foot disorder had been aggravated in service.  The April 1981 
VA treatment note contains a report of a left foot injury 
during service, with pain continuing after service.  That 
report was not in the claims file in June 1992, and it 
provides possible evidence of aggravation of pes planus or 
new left foot injury during service.  

As the April 1981 treatment note bears upon the service 
connection claim, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The report constitutes new and material evidence, and the 
Board therefore grants reopening of the claim for service 
connection for pes planus.

Additional action is necessary for adjudication of the 
reopened claim.  The Board will address the needed 
development in a remand section, below.



Dental Claim

A June 1999 statement from the veteran included a claim for 
service connection for a "needless dental procedure."  The 
veteran has not provided further explanation of that claim.

Records of dental treatment of the veteran during service 
reflect that his wisdom teeth were extracted, two in April 
1979 and two in July 1979.  No dental disorder was noted on 
the veteran's November 1980 separation examination.  On VA 
examination in June 1981, the veteran did not complain of any 
dental disorder.  Records of VA treatment of the veteran do 
not reflect any dental complaints.

Disability compensation and VA dental treatment my be 
provided for certain specified types of service-connected 
dental disorders.  For other types of service-connected 
dental disorders, the claimant may receive treatment only, 
and not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 4.150, 17.161.  The types of dental disorders that 
may be compensable include irreplaceable missing teeth, and 
disease or damage to the jaw.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916.

There is no competent evidence that the veteran has 
irreplaceable missing teeth.  There is no competent evidence 
that the veteran suffered inservice injury or disease of the 
jaw, or any of the other conditions listed as compensable 
dental and oral conditions under the rating schedule.  See 
38 C.F.R. § 4.150.  Therefore, he is not eligible for 
compensation for any dental disorder.

The regulations provide classes of eligibility for VA dental 
treatment, defining the circumstances under which treatment 
may be authorized.  These are designated Classes I, II, 
II(a), II(b), II(c), IIR, III, IV, V, and VI.  38 C.F.R. 
§ 17.161.  The veteran is not eligible for VA dental 
treatment under any of the classes of eligibility.  

Specifically, he does not have a service connected 
compensable dental disorder, as is required for Class I 
eligibility.  38 C.F.R. § 17.161(a).  Because he did not 
apply for dental treatment within one year of his separation 
in 1980, he does not qualify for Class II eligibility.  
38 C.F.R. § 17.161(b).  There is no claim or other evidence 
that he suffered trauma to his teeth during service, so he 
does not qualify for Class II(a) eligibility.  38 C.F.R. 
§ 17.161(c).  

The veteran was not a prisoner of war, so he is not eligible 
for dental treatment under Classes II(b) or II(c).  38 C.F.R. 
§ 17.161(d), (e).  He has not received prior VA dental 
treatment, so he is not eligible for dental treatment under 
Class IIR.  38 C.F.R. § 17.161(f).  There is no claim or 
other evidence that he has a dental condition that was 
aggravated by another service-connected condition, so he is 
not eligible for dental treatment under Class III.  38 C.F.R. 
§ 17.161(g).  He does not have service-connected disabilities 
that are rated at 100 percent by schedular evaluation, nor 
has he been found to be entitled to a 100 percent rate by 
reason of individual unemployability.  Therefore, he is not 
eligible for dental treatment under Class IV.  38 C.F.R. 
§ 17.161(h).

Records in the claims file indicate that the veteran has 
participated in VA vocational rehabilitation programs.  It 
does not appear that he is presently participating in a 
vocational rehabilitation program, and there has been no 
professional determination that he needs any dental services 
in conjunction with vocational rehabilitation.  Therefore, he 
is not eligible for dental treatment under Class V.  
38 C.F.R. § 17.161(i).  He does not have a dental condition 
that is complicating another condition that is under VA 
treatment.  Therefore, he is not eligible for dental 
treatment under Class VI.  38 C.F.R. § 17.161(j).

In summary, the veteran is not eligible for service 
connection for dental conditions for purposes of 
compensation, or for purposes of receiving VA dental 
treatment.


ORDER

The appeal seeking to reopen a claim for service connection 
for an acquired psychiatric disability is denied.

The claim for service connection for bilateral pes planus is 
reopened, and the appeal is granted to that extent.

Entitlement to service connection, for purposes of 
compensation or treatment, for a dental disorder, claimed as 
due to a needless dental procedure, is denied.


REMAND

The Board herein reopens a claim for service connection for 
bilateral pes planus.  
The medical records contain evidence of pes planus and foot 
symptoms during and after service, but the claims file 
contains no medical finding or opinion as to whether the 
veteran's pes planus was aggravated in service.  The Board 
will remand the issue for a VA examination to determine the 
current manifestations of the veteran's pes planus, and 
provide an opinion as to the likelihood that disability of 
either or both of the veteran's feet increased during 
service.  In the course of the remand, the RO should ensure 
that the veteran receives the notices required under the 
VCAA.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the reopened claim for 
service connection for pes planus, the RO 
should ensure that the veteran receives 
full notification regarding development of 
evidence as required under the VCAA.

2.  The RO should schedule the veteran for 
a VA examination to determine the nature 
and likely etiology of current foot 
disorders, including pes planus.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should indicate the manifestations and 
diagnoses of current musculoskeletal 
disorders of the veteran's feet.  In light 
of the records of foot symptoms at entry 
into service, during service, at 
separation from service, and after 
service, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that current foot disability 
began during service or increased in 
severity during service.

3.  Thereafter, the RO should review the 
case.  If service connection remains 
denied, the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


